DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 26, 2022 has been entered. Claim 1-20 are pending in the application, claims 3, 4, 8, and 10 -11 are withdrawn. Applicant’s amendments to the claims have overcome every objection previously set forth in the Office Action mailed April 226, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 2019/0374729) in view of Pisat (US 2019/0344013) and further in view of Radgowski (US 2013/0046318) and further in view of Cooper (6817974).
Regarding claim 1, Gomez discloses a method for minimally invasive procedures (Para 0002), comprising: creating at least one incision in a body of a subject (Para 0040, lines 1-8); disposing at least a portion of a trocar within the at least one incision to provide access to a target area within the body of the subject (Para 0040, lines 1-8; see Fig 1); disposing at least a portion of an instrument (100, Fig 1) within the trocar such that the instrument can access the target area within the body of the subject (Para 0040, lines 1-8), where the instrument comprises: a head (102, Fig 1) configured to be coupled to a needle (105, Fig 1), the needle comprising a first end (end in contact with 124, Fig 1) and a second end (end connected to portion 102, Fig 1) , where the second end is configured to extend from the head of the instrument (See Fig 1), and the first end comprises an end opening that is configured to permit fluid to exit the needle (one of the multiple circular openings; Para 0040, lines 10-13); a shaft (123, Fig 1) comprising a lumen (“inner cannula” Para 0013), the shaft in fluid communication with the head (Para 0013); where the shaft is in fluid communication with a fluid reservoir (Para 0013; reservoir comprising the anesthetic that is introduced into the proximal end of the shaft); where the instrument is configured to be coupled to a platform (125, Fig 1) for the minimally invasive procedures and controllable by an operator of the platform for the minimally invasive procedures (Para 0040, lines 19-23); and where, if the instrument is coupled to the fluid reservoir and at least a portion of the instrument is disposed through the trocar into the body of the subject, tissue of the subject can be pierced by the needle to permit delivery of fluid through the tissue (Para 0040, lines 8-19); controlling the instrument with the platform for the minimally invasive procedures to pierce a surface layer of the tissue of the target area of the subject with the needle to enable fluid from the fluid reservoir to be delivered through the tissue of the target area with the instrument, where the target area is the abdominal wall; and delivering fluid from the fluid reservoir, through the shaft, through the needle, and through tissue of the target area with the instrument, where at least a portion of the fluid comprises anesthetic (Para 0040, lines 8-19).
Gomez is silent regarding a head configured to be removably coupled to a needle at a first end of the head, the needle comprising a first end and a second end, wherein the second end of the needle further comprises a first engagement portion that is configured to engage a complementary engagement portion of the first end of the head; the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, where the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure, wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head to rotate at least 180 degrees about the rotatable connection, and where if a force is applied to the needle, the needle remains in a substantially similar position at multiple positions within the at least two degrees of freedom; a housing in fluid communication with the shaft; where, when at least a portion of the instrument is being disposed through the trocar into the body of the subject, the head and the shaft are substantially 3colinear, and when the head exits the trocar, the head is configured to be movable from within the shaft such that the head is non-colinear with respect to the shaft and the rotatable connection enables said head to rotate said at least 180 degrees after the head exits the trocar.
Pisat teaches a method for minimally invasive procedures (Para 0004), comprising disposing at least a portion of an instrument (100, Fig 1) within the trocar (170, Fig 6a) such that the instrument can access the target area within the body of the subject (Para 0059, lines 1-5), where the instrument comprises:  a head (end portion of shaft 140 comprising threading 142) configured to be removably coupled to a needle (120 and 130, Fig 2) at a first end of the head (Para 0055); the needle comprising a first end (end comprising point 122, Fig 2) and a second end (end comprising thread 132, Fig 2), where the second end is configured to extend from the head of the instrument (See Fig 1), and the first end comprises an end opening that is configured to permit fluid to exit the needle (Para 0054, lines 1-9; the distal opening of the lumen), wherein the second end of the needle further comprises a first engagement portion (132, Fig 2) that is configured to engage a complementary engagement portion (142, Fig 2) of the first end of the head (Para 0055); and a shaft (140, Fig 2) comprising a lumen, the shaft in fluid communication with the head, where the shaft is in fluid communication with a fluid reservoir (150, Fig 3); and delivering fluid from the fluid reservoir, through the shaft, through the needle, and through tissue of the target area with the instrument (Para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle and head disclosed by Gomez to comprise a removably coupled through a threading connection taught by Pisat in order to have an instrument wherein the shaft can be sterilized and reused while the needle can be disposed of once used (Para 0055).
The modified invention of Gomez and Pisat discloses all of the elements of the invention as discussed above, however, it is silent regarding the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, where the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure, wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head to rotate at least 180 degrees about the rotatable connection, and where if a force is applied to the needle, the needle remains in a substantially similar position at multiple positions within the at least two degrees of freedom; a housing in fluid communication with the shaft; where, when at least a portion of the instrument is being disposed through the trocar into the body of the subject, the head and the shaft are substantially 3colinear, and when the head exits the trocar, the head is configured to be movable from within the shaft such that the head is non-colinear with respect to the shaft and the rotatable connection enables said head to rotate said at least 180 degrees after the head exits the trocar.
Radgowski teaches a method for minimally invasive procedures, comprising: disposing at least a portion of an instrument within a patient’s body wall such that the instrument can access the target area within the body of the subject (Para 0029, lines 1-4), where the instrument comprises: a head (4, Fig 1) configured to couple to a delivery end effector (5, Fig 1); a shaft (3, Fig 1) comprising a lumen (Para 0032), the shaft in fluid communication with the head, where the shaft is in fluid communication with a fluid reservoir (Para 0033, lines 1-7), the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, where the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure, and where if a force is applied to the needle, the needle remains in a substantially similar position at multiple positions within the at least two degrees of freedom (Para 0030, lines 1-6; Para 0039; the tendons 16 provide rigidity); a housing (2, Fig 1) in fluid communication with the shaft; where the instrument is configured to be coupled to a platform for the minimally invasive procedures and controllable by an operator of the platform for the minimally invasive procedures (Para 0028); where, when at least a portion of the instrument is being disposed into the body of the subject, the head and the shaft are substantially 3colinear (See Fig 5), and when the head exits the trocar, the head is configured to be movable from within the shaft such that the head is non-colinear with respect to the shaft and the rotatable connection enables said head to rotate after the head enters the body (Para 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Gomez and Pisat to have a head that is rotatably connected to the shaft and comprises at least two degrees of freedom, a housing fluidly connected to the shaft and fluid reservoir, and a platform to remotely manipulate the instrument as taught by Radgowski in order to have an instrument that can adjust the orientation of the needle to reach the desired target area and to provide teleoperated robotic surgery to efficiently and precisely perform a laparoscopic procedure (Para 0006-0007; Para 0040).
The modified invention of Gomez, Pisat, and Radgowski discloses all of the elements of the invention as discussed above, however, it is silent regarding wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head to rotate at least 180 degrees about the rotatable connection.
Cooper teaches an analogous instrument for surgical procedures (Col 1, lines 45-47) comprising a distal tip (76, Fig 6), a head (wrist 70, Fig 6) configured to be coupled to an instrument (Col 10, lines 39-49; can be coupled to numerous types of instruments, even conduits for fluid delivery) and a shaft comprising a lumen (Col 4, lines 56-64; Col 13, lines 50-52; the lumen is present for passing cables or conduits), the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, wherein the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure (Col 13, lines 43-49), wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head to rotate at least 180 degrees about the rotatable connection (Col 13, line 50); and the head is movable from within the shaft (Col 13, lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Gomez, Pisat, and Radgowski to instead have a head comprising the disks and cables that enables at least 180 degrees of rotation as taught by Cooper in order to have an instrument that provides more dexterous and smoother operation of the surgical instrument (Col 12, lines 52-54).
Regarding claim 2, the needle (105, Fig 1 -Gomez) further comprises at least one opening between the second end and the first end, and the end opening and the at least one opening are configured to permit the fluid to exit the needle (another one of the multiple circular openings; Para 0040, lines 10-13 -Gomez).
Regarding claim 5, the modified invention of Gomez, Pisat, Radgowski, and Cooper discloses where the fluid reservoir is configured to be coupled to the instrument (Para 0013 -Gomez; Para 0033, lines 1-6 -Radgowski), and where at least a portion of the fluid in the fluid reservoir is anesthetic (Para 0040, lines 1-19 -Gomez).
Regarding claim 7, the modified invention of Gomez, Pisat, Radgowski, and Cooper further discloses where the instrument is configured to permit the operator to deliver the fluid through the surface layer of tissue of the subject and into at least a portion of the abdominal wall of the subject (Para 0003 and Para 0040, lines 1-19 -Gomez).
Regarding claim 15, Gomez discloses a method for minimally invasive procedures (Para 0002), comprising: creating at least one incision in a body of a subject (Para 0040, lines 1-8); disposing at least a portion of a trocar within the at least one incision to provide access to a target area within the body of the subject (Para 0040, lines 1-8; See Fig 1); disposing at least a portion of an instrument (100, Fig 1) within the trocar such that the instrument can access the target area within the body of the subject (Para 0040, lines 1-8), where the instrument comprises: a head (102, Fig 1); a needle (105, Fig 1) comprising a first end (end in contact with 124, Fig 1) and a second end (end connected to portion 102, Fig 1), and the first end comprises an end opening that is configured to permit fluid to exit the needle (one of the multiple circular openings; Para 0040, lines 10-13); a shaft (123, Fig 1) comprising a lumen (“inner cannula” Para 0013), the shaft in fluid communication with the head (Para 0013), where the shaft is in fluid communication with a fluid reservoir (Para 0013; reservoir comprising the anesthetic that is introduced into the proximal end of the shaft); where the instrument is configured to be coupled to a platform for the minimally invasive procedures and controllable by an operator of the platform for the 7minimally invasive procedures such that the operator can control the instrument to permit delivery of fluid through tissue of a subject (Para 0040, lines 19-23); and where, if the instrument is coupled to the fluid reservoir and at least a portion of the instrument is disposed through the trocar into the body of the subject, the instrument is configured to permit delivery of the fluid through the tissue of the subject (Para 0040, lines 8-19); controlling the instrument with a platform for the minimally invasive procedures to pierce a surface layer of the tissue of the target area of the subject with the needle to enable fluid from the fluid reservoir to be delivered through the tissue of the target area with the instrument, where the target area is the abdominal wall; and delivering fluid from the fluid reservoir, through the shaft, through the needle, and through tissue of the target area with the instrument (Para 0040, lines 8-19).
Gomez is silent regarding a needle configured to be manually coupled to the head, where the second end is configured to be anchored to a first end of the head of the instrument through a threaded connection, the shaft rotatably connected to a second end of the head with a connector, wherein the head can rotate with at least two degrees of freedom with respect to the shaft throughout a minimally invasive procedure and in at least one degree of freedom the connector enables the first end of the head and the needle to rotate at least 180 degrees about the connector; where if a force is applied to the needle, the head and the needle remain in a substantially similar position at multiple positions defined by the movements within the at least two degrees of freedom due to the rotatable connection between the shaft and the head and the rotatable connection enables said head to rotate said at least 180 degrees about the connector after the head exits the trocar.
Pisat teaches a method for minimally invasive procedures (Para 0004), comprising disposing at least a portion of an instrument (100, Fig 1) within the trocar (170, Fig 6a) such that the instrument can access the target area within the body of the subject (Para 0059, lines 1-5), where the instrument comprises:  a head (end portion of shaft 140 comprising threading 142) configured to be removably coupled to a needle (120 and 130, Fig 2) at a first end of the head (Para 0055); the needle comprising a first end (end comprising point 122, Fig 2) and a second end (end comprising thread 132, Fig 2), where the second end is configured to extend from the head of the instrument (See Fig 1), and the first end comprises an end opening that is configured to permit fluid to exit the needle (Para 0054, lines 1-9; the distal opening of the lumen), wherein the second end of the needle further comprises a first threaded connection (132, Fig 2) that is configured to engage a complementary threaded connection (142, Fig 2) of the first end of the head (Para 0055); and a shaft (140, Fig 2) comprising a lumen, the shaft in fluid communication with the head, where the shaft is in fluid communication with a fluid reservoir (150, Fig 3); and delivering fluid from the fluid reservoir, through the shaft, through the needle, and through tissue of the target area with the instrument (Para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle and head disclosed by Gomez to comprise a removably coupled through a threading connection taught by Pisat in order to have an instrument wherein the shaft can be sterilized and reused while the needle can be disposed of once used (Para 0055).
The modified invention of Gomez and Pisat discloses all of the elements of the invention as discussed above, however, it is silent regarding the shaft rotatably connected to a second end of the head with a connector, wherein the head can rotate with at least two degrees of freedom with respect to the shaft throughout a minimally invasive procedure and in at least one degree of freedom the connector enables the first end of the head and the needle to rotate at least 180 degrees about the connector; where if a force is applied to the needle, the head and the needle remain in a substantially similar position at multiple positions defined by the movements within the at least two degrees of freedom due to the rotatable connection between the shaft and the head and the rotatable connection enables said head to rotate said at least 180 degrees about the connector after the head exits the trocar.
Radgowski teaches a method for minimally invasive procedures, comprising: disposing at least a portion of an instrument within a patient’s body wall such that the instrument can access the target area within the body of the subject (Para 0029, lines 1-4), where the instrument comprises: a head (4, Fig 1) configured to couple to a delivery end effector (5, Fig 1); a shaft (3, Fig 1) comprising a lumen (Para 0032), the shaft in fluid communication with the head, where the shaft is in fluid communication with a fluid reservoir (Para 0033, lines 1-7), the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, where the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure, and where if a force is applied to the needle, the needle remains in a substantially similar position at multiple positions within the at least two degrees of freedom (Para 0030, lines 1-6; Para 0039; the tendons 16 provide rigidity); a housing (2, Fig 1) in fluid communication with the shaft; where the instrument is configured to be coupled to a platform for the minimally invasive procedures and controllable by an operator of the platform for the minimally invasive procedures (Para 0028); where, when at least a portion of the instrument is being disposed into the body of the subject, the head and the shaft are substantially colinear (See Fig 5), and when the head exits the trocar, the head is configured to be movable from within the shaft such that the head is non-colinear with respect to the shaft and the rotatable connection enables said head to rotate after the head enters the body (Para 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Gomez and Pisat to have a head that is rotatably connected to the shaft and comprises at least two degrees of freedom, a housing fluidly connected to the shaft and fluid reservoir, and a platform to remotely manipulate the instrument as taught by Radgowski in order to have an instrument that can adjust the orientation of the needle to reach the desired target area and to provide teleoperated robotic surgery to efficiently and precisely perform a laparoscopic procedure (Para 0006-0007; Para 0040).
The modified invention of Gomez, Pisat, and Radgowski discloses all of the elements of the invention as discussed above, however, it is silent regarding wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head to rotate at least 180 degrees about the rotatable connection.
Cooper teaches an analogous instrument for surgical procedures (Col 1, lines 45-47) comprising a distal tip (76, Fig 6), a head (wrist 70, Fig 6) configured to be coupled to an instrument (Col 10, lines 39-49; can be coupled to numerous types of instruments, even conduits for fluid delivery) and a shaft comprising a lumen (Col 4, lines 56-64; Col 13, lines 50-52; the lumen is present for passing cables or conduits), the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, wherein the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure (Col 13, lines 43-49), wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head to rotate at least 180 degrees about the rotatable connection (Col 13, line 50); and the head is movable from within the shaft (Col 13, lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Gomez, Pisat, and Radgowski to instead have a head comprising the disks and cables that enables at least 180 degrees of rotation as taught by Cooper in order to have an instrument that provides more dexterous and smoother operation of the surgical instrument (Col 12, lines 52-54).
Regarding claim 16, the modified invention of Gomez, Pisat, Radgowski, and Cooper discloses where, if the instrument is coupled to the platform for minimally invasive procedures, the platform for minimally invasive procedures is configured to permit the operator to deliver a predetermined amount of the fluid through at least a portion of the instrument (Para 0028 – Radgowski; Para 0040, lines 1-19 -Gomez).
Regarding claim 17, the modified invention of Gomez, Pisat, Radgowski, and Cooper discloses if the instrument is coupled to the platform for minimally invasive procedures and controllable by the operator of the platform for the minimally invasive procedures (Para 0028 -Radgowski), the operator can control the instrument to permit delivery of the fluid through the surface layer of tissue of the subject and into at least a portion of the abdominal wall of the subject, and where, if the instrument is coupled to the fluid reservoir, at least a portion of the fluid in the fluid reservoir is anesthetic  (Para 0040, lines 1-19 -Gomez).
Regarding claim 18, the modified invention of Gomez, Pisat, Radgowski, and Cooper discloses where the head (70, Fig 1 -Cooper) is configured to be movable with respect to the shaft (Col 13, lines 43-49 -Cooper), where, if the instrument is coupled to the platform for minimally invasive procedures and controllable by the operator of the platform (Para 0028 -Radgowski) for minimally invasive procedures, the operator can move the head with respect to the shaft (Col 13, lines 44-62 -Cooper; the claim language only requires the operator to be able to either rotate or move the head with respect to the shaft and since the head 70 moves with respect to the shaft, the limitation is met).
Regarding claim 19, the modified invention of Gomez, Pisat, Radgowski, and Cooper discloses all of the elements of the invention as discussed above, however, it silent regarding the instrument is coupled to a pump, such that if the instrument is coupled to the platform for minimally invasive procedures and controllable by the operator of the platform for minimally invasive procedures, and if the instrument is coupled to the fluid reservoir, the pump is configured to be activated by the operator to permit delivery of the fluid through the tissue of the subject.
Pisat further teaches a fluid reservoir (body of syringe 150, Fig 3) and a pump (plunger of syringe 150, Fig 3) wherein the pump is configured to be activated by the operator to permit delivery of the fluid through the tissue of the subject (Para 0060, lines 11-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid reservoir disclosed by Gomez, Pisat, Radgowski, and Cooper to be a syringe as further taught by Pisat in order to have a fluid reservoir and pump that can easily store and deliver a controlled amount of solution to the target tissue (Para 0056).
Regarding claim 20, the modified invention of Gomez, Pisat, Radgowski, and Cooper discloses if the instrument is coupled to the platform for minimally invasive procedures and controllable by the operator of the platform for the minimally invasive procedures (Para 0028 -Radgowski), the instrument is configured to be activated by the operator to permit delivery of fluid through the surface layer of tissue of the subject and into at least a portion of the abdominal wall of the subject without breaching the skin barrier in transcutaneous delivery of the fluid to the abdominal wall, and where, if the instrument is coupled to the fluid reservoir, at least a portion of the fluid in the fluid reservoir is anesthetic (Para 0040, lines 1-19 -Gomez).
Claims 9, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 2019/0374729) in view of Pisat (US 2019/0344013) and further in view of Frankhouser (US 2012/0209303) and further in view of Radgowski (US 2013/0046318) and further in view of Cooper (6817974).
Regarding claim 9, Gomez discloses a method for minimally invasive procedures (Para 0002), comprising: creating at least one incision in a body of a subject (Para 0040, lines 1-8); disposing at least a portion of a trocar within the at least one incision to provide access to a target area within the body of the subject (Para 0040, lines 1-8; See Fig 1); disposing at least a portion of an instrument (100, Fig 1) within the trocar such that the instrument can access the target area within the body of the subject (Para 0040, lines 1-8), where the instrument comprises: a head (102, Fig 1) configured to be coupled to a needle (105, Fig 1); the needle comprising a first end (end in contact with 124, Fig 1) and a second end (end connected to portion 102, Fig 1), where the second end of the needle is configured to extend from a first end of the head of the instrument (See Fig 1), and the first end of the needle comprises an end opening that is configured to permit fluid to exit the needle (Para 0040, lines 10-13); a fluid reservoir in which at least a portion of fluid in the fluid reservoir is anesthetic (Para 0013; reservoir comprising the anesthetic that is introduced into the proximal end of the shaft); a shaft (123, Fig 1) comprising a lumen (“inner cannula” Para 0013), the shaft coupled to and in fluid communication with the head (Para 0013), where the shaft is configured to be in fluid communication with the fluid reservoir (Para 0013), where the instrument is configured to be coupled to a platform (125, Fig 1) for the minimally invasive procedures and controllable by an operator of the platform for the minimally invasive procedures  (Para 0040, lines 19-23); and where, if the shaft is in fluid communication with the fluid reservoir, and at least a portion of the instrument is disposed through the trocar into the body of the subject, the instrument is configured to permit delivery of the fluid through tissue of the subject (Para 0040, lines 8-19); controlling the instrument with the platform for the minimally invasive procedures to pierce a surface layer of the tissue of the target area of the subject with the needle to enable fluid from the fluid reservoir to be delivered through the tissue of the target area with the instrument; delivering fluid from the fluid reservoir, through the shaft, through the needle, and through tissue of the target area with the instrument (Para 0040, lines 8-19). 
Gomez is silent regarding a head configured to be removably coupled to a needle at a first end of the head, wherein said first end of said head comprises a Luer taper portion that is configured to engage with said second end of said needle; where the shaft is rotatably connected to a second end of the head where the rotatable connection enables the first end of the head and the needle to rotate at least 180 degrees about the rotatable connection and where the head is configured to be movable with respect to 5the shaft, where the head can move in at least two degrees of freedom with respect to the shaft and where if a force is applied to the needle, the needle and the first end of the head remain in a substantially similar position at multiple positions within the at least two degrees of freedom; a housing in fluid communication with the shaft and the rotatable connection enables the head to rotate said at least 180 degrees after the head exits the trocar.
Pisat teaches a method for minimally invasive procedures (Para 0004), comprising disposing at least a portion of an instrument (100, Fig 1) within the trocar (170, Fig 6a) such that the instrument can access the target area within the body of the subject (Para 0059, lines 1-5), where the instrument comprises:  a head (end portion of shaft 140 comprising threading 142) configured to be removably coupled to a needle (120 and 130, Fig 2) at a first end of the head (Para 0055); the needle comprising a first end (end comprising point 122, Fig 2) and a second end (end comprising thread 132, Fig 2), where the second end is configured to extend from the head of the instrument (See Fig 1), and the first end comprises an end opening that is configured to permit fluid to exit the needle (Para 0054, lines 1-9; the distal opening of the lumen), wherein the second end of the needle further comprises a first engagement portion (132, Fig 2) that is configured to engage a complementary engagement portion (142, Fig 2) of the first end of the head (Para 0055); and a shaft (140, Fig 2) comprising a lumen, the shaft in fluid communication with the head, where the shaft is in fluid communication with a fluid reservoir (150, Fig 3); and delivering fluid from the fluid reservoir, through the shaft, through the needle, and through tissue of the target area with the instrument (Para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle and head disclosed by Gomez to comprise a removably coupled through a threading connection taught by Pisat in order to have an instrument wherein the shaft can be sterilized and reused while the needle can be disposed of once used (Para 0055).
The modified invention of Gomez and Pisat discloses all of the elements of the invention as discussed above, however, it is silent regarding wherein said first end of said head comprises a Luer taper portion that is configured to engage with said second end of said needle; where the shaft is rotatably connected to a second end of the head where the rotatable connection enables the first end of the head and the needle to rotate at least 180 degrees about the rotatable connection and where the head is configured to be movable with respect to 5the shaft, where the head can move in at least two degrees of freedom with respect to the shaft and where if a force is applied to the needle, the needle and the first end of the head remain in a substantially similar position at multiple positions within the at least two degrees of freedom; a housing in fluid communication with the shaft and the rotatable connection enables the head to rotate said at least 180 degrees after the head exits the trocar.
Frankhouser teaches an instrument comprising a head (121, Fig 4) configured to be removably coupled to a needle (20, Fig 5); the needle comprising a first end (130a, Fig 5) and a second end (128, Fig 5), where the second end of the needle is configured to extend from a first end of the head of the instrument (See Fig 7), and the first end of the needle comprises an end opening that is configured to permit fluid to exit the needle (Para 0110, lines 1-9), wherein said first end of said head comprises a Luer taper portion that is configured to engage with said second end of said needle (Para 0110, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the threaded connection disclosed by Gomez and Pisat with a Luer taper as Frankhouser teaches that a threaded connection and a Luer taper could be used to achieve the same result (provide a removable connection between a head and needle (Para 0110, lines 1-9)) and thus a threaded connection and a Luer taper were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.
The modified invention of Gomez, Pisat, and Frankhouser discloses all of the elements of the invention as discussed above, however, it is silent regarding where the shaft is rotatably connected to a second end of the head where the rotatable connection enables the first end of the head and the needle to rotate at least 180 degrees about the rotatable connection and where the head is configured to be movable with respect to 5the shaft, where the head can move in at least two degrees of freedom with respect to the shaft and where if a force is applied to the needle, the needle and the first end of the head remain in a substantially similar position at multiple positions within the at least two degrees of freedom; a housing in fluid communication with the shaft and the rotatable connection enables the head to rotate said at least 180 degrees after the head exits the trocar.
Radgowski teaches a method for minimally invasive procedures, comprising: disposing at least a portion of an instrument within a patient’s body wall such that the instrument can access the target area within the body of the subject (Para 0029, lines 1-4), where the instrument comprises: a head (4, Fig 1) configured to couple to a delivery end effector (5, Fig 1); a shaft (3, Fig 1) comprising a lumen (Para 0032), the shaft in fluid communication with the head, where the shaft is in fluid communication with a fluid reservoir (Para 0033, lines 1-7), the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, where the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure, and where if a force is applied to the needle, the needle remains in a substantially similar position at multiple positions within the at least two degrees of freedom (Para 0030, lines 1-6; Para 0039; the tendons 16 provide rigidity); a housing (2, Fig 1) in fluid communication with the shaft; where the instrument is configured to be coupled to a platform for the minimally invasive procedures and controllable by an operator of the platform for the minimally invasive procedures (Para 0028); where, when at least a portion of the instrument is being disposed into the body of the subject, the head and the shaft are substantially colinear (See Fig 5), and when the head exits the trocar, the head is configured to be movable from within the shaft such that the head is non-colinear with respect to the shaft and the rotatable connection enables said head to rotate after the head enters the body (Para 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Gomez, Pisat, and Frankhouser to have a head that is rotatably connected to the shaft and comprises at least two degrees of freedom, a housing fluidly connected to the shaft and fluid reservoir, and a platform to remotely manipulate the instrument as taught by Radgowski in order to have an instrument that can adjust the orientation of the needle to reach the desired target area and to provide teleoperated robotic surgery to efficiently and precisely perform a laparoscopic procedure (Para 0006-0007; Para 0040).
The modified invention of Gomez, Pisat, Frankhouser and Radgowski discloses all of the elements of the invention as discussed above, however, it is silent regarding wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head and the needle to rotate at least 180 degrees about the rotatable connection.
Cooper teaches an analogous instrument for surgical procedures (Col 1, lines 45-47) comprising a distal tip (76, Fig 6), a head (wrist 70, Fig 6) configured to be coupled to an instrument (Col 10, lines 39-49; can be coupled to numerous types of instruments, even conduits for fluid delivery) and a shaft comprising a lumen (Col 4, lines 56-64; Col 13, lines 50-52; the lumen is present for passing cables or conduits), the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft, wherein the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure (Col 13, lines 43-49), wherein at least one of the degrees of freedom is defined by said rotatable connection that enables the head to rotate at least 180 degrees about the rotatable connection (Col 13, line 50); and the head is movable from within the shaft (Col 13, lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Gomez, Pisat, Frankhouser and Radgowski to instead have a head comprising the disks and cables that enables at least 180 degrees of rotation as taught by Cooper in order to have an instrument that provides more dexterous and smoother operation of the surgical instrument (Col 12, lines 52-54).
Regarding claim 12, the modified inversion of Gomez, Pisat, Frankhouser, Radgowski, and Cooper discloses the housing (2, Fig 1 -Radgowski) is configured to be coupled to the fluid reservoir that is in fluid communication with the shaft (Para 0033, lines 1-6 -Radgowski).
Regarding claim 13, the modified inversion of Gomez, Pisat, Frankhouser, Radgowski, and Cooper discloses the housing (2, Fig 1 -Radgowski) is coupled to the fluid reservoir such that the fluid reservoir and the shaft are in fluid communication (Para 0033, lines 1-6 -Radgowski), however, is silent regarding the fluid can move from the fluid reservoir into the shaft by at least one of gravity and by applying manual pressure.
Pisat further teaches a fluid reservoir (150, Fig 3) wherein the fluid can move from the fluid reservoir into the shaft by applying manual pressure (Para 0060, lines 11-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid reservoir disclosed by Gomez, Pisat, Frankhouser, Radgowski, and Cooper to be a syringe as further taught by Pisat in order to have a fluid reservoir that can easily store and deliver a controlled amount of solution to the target tissue (Para 0056).
Regarding claim 14, the modified inversion of Gomez, Pisat, Frankhouser, Radgowski, and Cooper further discloses where, if the instrument is coupled to the platform  for minimally invasive procedures and controllable by the operator of the platform for minimally invasive procedures (Para 0028 - Radgowski), the instrument is configured to permit the 5operator to deliver the fluid through the surface layer of tissue of the subject and into at least a portion of the abdominal wall of the subject (Para 0040, lines 1-19 -Gomez).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 2019/0374729) in view of Pisat (US 2019/0344013) and further in view of Radgowski (US 2013/0046318) and further in view of Cooper (6817974) and further in view of Saal (US 2009/0259126).
Regarding claim 6, the modified invention of Gomez, Pisat, Radgowski, and Cooper discloses all of the elements of the invention as discussed above. The modified invention is silent regarding at least another portion of the fluid in the fluid reservoir comprises fluid that, if delivered through the tissue of the subject, is detectable within the body with a viewing device. 
Saal teaches an instrument (100, Fig 2A) configured to deliver fluid through a tissue from a fluid reservoir (50, 126, and 128, Fig 2A; Para 0063), where at least a portion of fluid in the fluid reservoir is anesthetic (Para 0063) and at least another portion of the fluid in the fluid reservoir comprises fluid that, if delivered through the tissue of the subject, is detectable within the body with a viewing device (Para 0063; Para 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid reservoir disclosed by Gomez, Pisat, Radgowski, and Cooper to further include a fluid detectable with a viewing device as taught by Saal in order to have an instrument that can ensure proper placement of the needle in the target tissue (Para 0063; Para 0008).
Response to Arguments
	Applicant’s arguments regarding Kaji, Cooper, and Andrews failing to disclose the head is removably coupled to a need have been full considered but are moot in view of the current rejection that relies on Gomez, Pisat, Radgowski, and Cooper to teach the elements of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783      
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783